DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks pg. 8) that Maylander discloses determining time to decode “a given frame” and not the decoding complexity associated with a “first media content segment.”  The examiner respectfully disagrees.  Maylander describes (see paras. [0043] and [0046]) determining the complexity, or decoding time Tdec, “for each frame”.  Accordingly, the decoding complexity is determined for any “media content segment” received by the client, as the complexity for each frame of a segment is determined.  Therefore the examiner respectfully maintains that Maylander teaches the subject matter of amended claim 21.  While Maylander appears to be silent regarding sending a DASH request, as recited in the amended claim, this deficiency is addressed in the updated grounds of rejection below.
Applicant argues (Remarks pg. 9) that the Boyce provisional 61/612,093 fails to provide support for the subject matter of para. [0048] of the Boyce publication, therefore this publication does not qualify as prior art.  The examiner respectfully disagrees.  The Boyce provisional describes in paras. [0040]-[0043] that level indicators signal decoding complexity, or pixel throughput requirements, of a video stream.  While the provisional utilizes terminology that is different from the Boyce publication that was cited in the rejection, the skilled artisan would recognize that Boyce had possession of the relied upon subject matter as of the filing date of the provisional application.  Therefore the examiner maintains that the subject matter that was relied upon in the Boyce publication qualifies as prior art.
Applicant argues (Remarks pg. 9) that the Oyman provisional 61,679,627 does not provide support for the subject matter that was relied upon in the rejection.  Regardless of the disclosure of the Oyman provisional, the examiner notes that the subject matter recited in claims 30 and 40 is not disclosed in Applicant’s provisional application 61/715,466 or parent application 14/435,434.  This subject matter was introduced in a preliminary amendment with the filing of the instant application.  See the Priority heading below.  As a result, claims 30 and 40 are given the date of the filing of the instant application, January 25, 2019.  The Oyman disclosure, filed 12/19/2012, therefore qualifies as prior art for these claims.
Applicant traverses (Remarks pg. 7) the assertion of official notice that was given in the rejection of claim 24.  Documentary evidence is provided below.  Applicant did not traverse the assertion that was given in the rejection of claims 22 and 32, rendering the asserted subject matter admitted prior art.  See MPEP 2144.03C.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/435,434, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 30 and 40 recite that decoding complexity information (indicating power, time, or computing resources used by the device to decode or display the first media content segment) is included in an HTTP request sent to a DASH server.  The prior filed application does not disclose this subject matter.  While it is disclosed that a request to a server may include “WTRU identifier, the WTRU type, the WTRU power configurations, and/or the available power” this is not a disclosure of including the decoding complexity information in a DASH request.
Accordingly, claims 30 and 40 are not entitled to the benefit of the prior application.
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 26, 31, and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun et al., US Pub No. 20140025830 in view of Maylander et al., US Pub No. 20130254330.

As to claim 21 Grinshpun discloses a method performed by a device, the method comprising:
sending a dynamic adaptive streaming over HTTP (DASH) request to a content providing device ([0041]; Fig. 4: 410 – DASH requests including rate control profile are sent by the client);
receiving, from the content providing device, a first media content segment ([0060] – content is received by the client).
Grinshpun fails to disclose: decoding the first media content segment; displaying the first media content segment; determining decoding complexity information associated with the first media content segment, wherein the decoding complexity information indicates at least one of power, time, or computing resources, used by the device to decode or display the first media content segment; and sending the decoding complexity information to a remote source.
Maylander discloses
decoding the first media content segment; displaying the first media content segment ([0024] – client decodes and renders the received content);
determining decoding complexity information associated with the first media content segment, wherein the decoding complexity information indicates at least one of power, time, or computing resources, used by the device to decode or display the first media content segment; and sending the decoding complexity information to a remote source ([0025], [0043], [0046] – the client determines the decoding complexity (amount of time used to decode the content), and delivers this information to the server).  
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Grinshpun with the teachings of Maylander, the motivation being to provide improved rate control that takes into account user CPU usage, thereby enabling optimal client device resource usage (see Maylander [0043]).

As to claim 26 Maylander discloses that the decoding complexity information comprises a time at which a decoding complexity was measured, a duration for which the decoding complexity was measured, or device specifications relating to the device ([0025], [0043] – decoding complexity is reported for each frame of media content.  A frame indicates a specific duration of the content).  

As to claim 31 and 36 see rejection of claim 21 and 26.

Claim 22-24 and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun and Maylander in view of Boyce et al., US Pub No. 20130266077 (with support in provisional application 61/621,093).

As to claim 22 the system of Grinshpun and Maylander fails to disclose receiving decoding complexity information associated with a second media content segment, wherein the decoding complexity information associated with the second media content segment indicates at least one of power, time, or computing resources, used to decode or display the second media content segment at one or more reference devices; determining, based on the decoding complexity information associated with the second media content segment, that the second media content is to be received; and sending a request to the content providing device for the second media content segment based on the determination that the second media content segment is to be received.  
However, in an analogous art, Boyce discloses:
receiving decoding complexity information associated with a second media content segment, wherein the decoding complexity information associated with the second media content segment indicates at least one of power, time, or computing resources, used to decode or display the second media content segment at one or more reference devices ([0048] – level indicators indicate computational requirements required for decoding the content.  As this level indicator portrays computational requirements for decoding the content, it “indicates resources [that would be] used to decode” the content at any device, or at a reference device); 
determining, based on the decoding complexity information associated with the second media content segment, that the second media content is to be received ([0055] – based on the level indicator, the decoder determines whether it is capable of decoding the layer).  
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Maylander with the teachings of Boyce, the rationale being to ensure that a decoder receives and processes as much data as it is capable of decoding (see Boyce [0052]).
The system of Grinshpun, Maylander and Boyce fails to disclose sending a request to the content providing device for the second media content based on a determination that the second media content is to be received.  However, official notice is taken that this was well known in the art at the time of the invention.  For example, it was widely practiced that when parameters of video data were known ahead of their reception (such as described in Boyce [0070]) to only request the content that the receiver is capable of processing.  Therefore it would have been obvious to modify the system of Grinshpun, Maylander and Boyce to include this functionality, the rationale being to reduce bandwidth consumption by only requesting the data that is needed.

As to claim 23 Boyce discloses receiving decoding complexity information for each of a plurality of different types of the second media content segment; selecting a type of the second media content segment out of the plurality of different types of the second media content segment based on the decoding complexity information associated with each type of the second media content segment ([0048], [0055]; Fig. 3 – complexity information is sent for a plurality of layers, or types, of media content, and the types that the decoder is capable of processing are selected); and sending a request to the content providing device for the selected type of the second media content segment (see rejection of claim 22).  

As to claim 24 Grinshpun discloses receiving a media presentation descriptor (MPD) file for the second media content segment, the MPD file comprising the decoding complexity information associated with the second media content segment ([0034] – MPD contains resolution or bitrate, or decoding complexity information).  It would have been obvious to the skilled artisan at the time of the invention to modify the system of Grinshpun to include the complexity information described by Maylander and Boyce in the MPD, the rationale being to transmit this information in a readily-available and easily-accessible format to enable the client to determine whether it is capable of decoding the content.

As to claims 32-34 see rejection of claims 22-24.

Claim 27-29 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun and Maylander in view of Guo et al., US Pub No. 20130287095.

As to claim 27 Maylander fails to disclose measuring an amount of power used while decoding or displaying the first media content segment to determine the decoding complexity information associated with the first media content segment.  
However, in an analogous art, Guo discloses measuring an amount of power used while decoding or displaying the first media content segment to determine the decoding complexity information associated with the first media content segment ([0024]-[0025]).  
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Grinshpun and Maylander with the teachings of Guo, the motivation being to enable dynamic adjustment of power of the decoder based on measured power consumption (see Guo [0006], [0016]).

As to claim 28 Guo discloses measuring a maximum amount of power, a minimum amount of power, or an average amount of power used while decoding or displaying the first media content segment to determine the decoding complexity information associated with the first media content segment ([0024]).  

As to claim 29 Guo discloses that decoding complexity information indicates at least one of the following: at least one of a maximum, a minimum, or an average amount of power used to decode or display the first media content segment by the device ([0024]).

As to claims 37-39 see rejection of claims 27-29.

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grinshpun and Maylander in view of Oyman, US Pub No. 20140040959.

As to claims 30 and 40 the system of Grinshpun and Maylander fails to disclose that the decoding complexity information is included in an HTTP request sent to a dynamic adaptive streaming over HTTP (DASH) server.  
However, in an analogous art, Oyman discloses that client capability information is sent in an HTTP request to a DASH server ([0015]-[0016]).
It would have been obvious to a skilled artisan at the time of the invention to modify the system of Grinshpun and Maylander with the teachings of Oyman by including the decoding complexity information in an HTTP DASH request, the rationale being to simplify implementation of the system by using a widely utilized and adopted standard.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319.  The examiner can normally be reached on M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/Primary Examiner, Art Unit 2423